Citation Nr: 1516525	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-11 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an increased disability evaluation for depression with anxiety features, currently evaluated as 50 percent disabling.

2. Entitlement to a total rating based on individual unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1995 to November 1996.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Following a December 2012 remand, the Board denied the claims in October 2013.  The Veteran appealed, and in December 2014 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand. 

The Board has reviewed both the Veteran's physical claims files and his 'Virtual VA' file so as to insure a total review of the evidence.

The record raises the issue of entitlement to service connection for a substance abuse disorder secondary to depression with anxiety.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion for remand found that the record reasonably raised a claim of entitlement to service connection for substance abuse, to include marijuana and alcohol abuse, secondary to depression with anxiety.  As noted, above, this issue has not been initially addressed by the RO.  As such, further development is required.  

Given that claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders requires that VA first establish what disorders are service connected, in light of the claim of entitlement to service connection for substance abuse, the claim for individual unemployability benefits is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA, private or other inpatient or outpatient treatment records since June 2014, should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign any necessary authorizations for release of any private medical records to VA.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, the Veteran must be afforded an additional VA psychiatric examination in order to determine the severity of his depression with anxiety.  That examination should be conducted by a psychiatrist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 , 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable

Following completion of the aforementioned examination, the psychiatrist is to provide a detailed review of the pertinent psychiatric history and current complaints, as well as the nature and extent of the Veteran's depression with anxiety.  The psychiatrist must address whether it is at least as likely as not that the appellant's history of substance abuse, to include marijuana and alcohol abuse, is caused by, or permanently aggravated by, his depression with anxiety.  

The psychiatrist must address the impact that all psychiatric pathology, and if related to that pathology, the impact that substance abuse has, on the appellant's ability to work.  If substance abuse, to include marijuana and alcohol abuse, is not related to depression with anxiety, then the psychiatrist must address the impact that depression with anxiety alone has on the appellant's ability to work.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the psychiatrist must specify in his/her report that the Veteran's Virtual VA and Veterans Benefits Management System electronic records have been reviewed. 

3.  The AOJ must then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his/her consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ must then adjudicate the appellant's entitlement to service connection for substance abuse, to include marijuana and alcohol abuse, secondary to depression with anxiety.  It must also readjudicate the claims of entitlement to an increased evaluation for depression with anxiety features, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran is advised that if entitlement to service connection for substance abuse, to include marijuana and alcohol abuse, is denied the Board cannot and will not exercise appellate jurisdiction over any denial of that claim without a timely and fully perfected appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






